UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 41,680,902 shares of common stock outstanding as of November7, 2012. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item4. Controls and Procedures 30 PartII OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6. Exhibits 32 SIGNATURES 33 EXHIBITINDEX 34 Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September30,2012 December31,2011 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other accrued expenses Total current liabilities Long-term debt, net of current portion Derivative liabilities Total liabilities Commitments and contingencies (Note13) — — Stockholders’ equity: SeriesA, B and C convertible preference shares of subsidiary Preferred Stock: $0.001 par value; 10,000,000 shares authorized; 2,937,500 shares issued and outstanding at September30, 2012 and December31, 2011 Common Stock: $0.001 par value; 300,000,000 shares authorized; 41,680,902 and 41,619,402 shares issued and outstanding at September30, 2012 and December31, 2011 Additional paid-in capital Accumulated deficit (63,537,140 ) (56,395,235 ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, Revenue $ Cost of revenue Gross profit (403,158 ) (162,112 ) Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (2,020,489 ) (4,476,734 ) (7,942,918 ) (13,440,516 ) Other income and (expenses): Interest income Interest expense (including excess debt discount of $2,255,074 expensed as interest in the three and nine months ended September30, 2011) (564,009 ) (240,143 ) (1,379,576 ) (3,059,370 ) Gain (loss) on revaluation of derivative liabilities, net (385,209 ) Governmental subsidies — — Liquidated damages for late S-1 registration — (532,161 ) — (532,161 ) Miscellaneous income (expense) (181,247 ) (158,439 ) Total other income and (expenses) (961,233 ) Net income (loss) before provision for income taxes (2,981,722 ) (7,129,160 ) (9,433,169 ) Provision for income taxes (14,142 ) (713 ) Net income (loss) (2,967,580 ) (7,141,905 ) (9,432,456 ) Accretion on Series A and B convertible preference shares of subsidiary associated with premium — (166,773 ) — (287,929 ) Accretion on SeriesA-1 convertible preferred stock associated with beneficial conversion feature — — — (9,250,009 ) SeriesA-1 preferred dividend (201,612 ) (191,866 ) (597,401 ) (266,119 ) Net income (loss) attributable to common stockholders $ ) $ $ ) $ ) Net income (loss) per share– basic $ ) $ $ ) $ ) Net income (loss) per share– diluted $ ) $ $ ) $ ) Shares used to compute net income (loss) per share– basic Shares used to compute net income (loss) per share–diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements Comprehensive Income (Loss) (Unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, Net income (loss) $ ) $ $ ) $ ) Foreign currency translation adjustments (305,553 ) (264,143 ) Total comprehensive income (loss) $ ) $ $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) NineMonthsEndedSeptember30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Exchange gain on issuance of convertible preference shares of subsidiary — (58,575 ) Gain on revaluation of derivative liabilities, net (2,176,982 ) (7,387,082 ) Excess debt discount expensed as interest — Interest converted to principal on convertible promissory notes Provision for excess and obsolete inventory Allowance for doubtful accounts — Amortization of debt discount Change in operating assets and liabilities: Restricted cash — (265 ) Accounts receivable (14,607 ) Inventories (1,436,101 ) Prepaid expenses and other assets (15,019 ) Accounts payable (472,092 ) Accrued payroll and related costs (394,674 ) Other accrued expenses Net cash used in operating activities (7,639,383 ) (12,354,821 ) Cash flows from investing activities: Purchase of property and equipment (41,262 ) (663,862 ) Net cash used in investing activities (41,262 ) (663,862 ) Cash flows from financing activities: Repayment of capital lease obligations — (8,852 ) Net proceeds from issuance of SeriesC convertible preference shares of subsidiary — Repayment of term loan — (2,178,585 ) Net proceeds from issuance of SeriesA-1 convertible preferred stock, convertible promissory notes and warrants — Proceeds from issuance of common stock and warrants, net of offering costs — Payment of taxes for restricted stock forfeited — (37,805 ) Net cash provided by financing activities — Effect of exchange rates on cash (241,733 ) Net increase (decrease) in cash and cash equivalents (7,502,287 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) NOTE 1.The Company General–WaferGen Bio-systems, Inc. and its subsidiaries (the “Company”) are engaged in the development, manufacture and sales of systems for gene expression, genotyping and stem cell research for the life sciences, pharmaceutical drug discovery and biomarker discovery and diagnostic products industries. The Company’s products are aimed at professionals who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers, and diagnostics companies involved in biomarker research. Through the SmartChip products, the Company plans to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research facilitating biomarker discovery, toxicology, and clinical research. Wafergen, Inc. was incorporated in the State of Delaware on October22, 2002, and was acquired by WaferGen Bio-systems, Inc. in a reverse merger on May31, 2007. On January24, 2008, the Company formed a new subsidiary in Malaysia. This subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”), is involved in various initiatives to support a number of the Company’s ongoing development and commercialization goals. The parent company owns 100% of the common stock and 8.2% (including all shares that have been assumed by the parent company pursuant to exercises of exchange rights for which the Company has received notice from investors) of the preference shares of this entity. The Company expects that all of the subsidiary’s preference shares will be converted into shares of the parent company, however if all preference shares were converted into common stock of WGBM, the parent company would own 72.8% of WGBM’s common stock. See Note5 below. On August30, 2011, the Company formed a new wholly owned subsidiary in Luxembourg to establish a presence for its marketing and research activities in Europe. NOTE 2.Summary of Significant Accounting Policies Basis of Presentation–The Company has prepared the accompanying condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to these rules and regulations. These condensed consolidated financial statements should be read in conjunction with our audited financial statements and footnotes related thereto for the year ended December31, 2011, included in our Form10-K filed with the SEC. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the Company’s financial position and the results of its operations and cash flows. The results of operations for such interim periods are not necessarily indicative of the results to be expected for the full year. Basis of Consolidation–The condensed consolidated financial statements include the financial statements of WaferGen Bio-systems, Inc. and its subsidiaries. All significant transactions and balances betweenWaferGen Bio-systems, Inc. and its subsidiaries have been eliminated in consolidation. Use of Estimates–Preparing condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results and outcomes could differ from these estimates and assumptions. Foreign Currencies–Assets and liabilities of non-U.S. subsidiaries for which the local currency is the functional currency are translated into U.S. dollars at the exchange rate on the balance sheet date. Revenues and expenses are translated at the average rates of exchange prevailing during each reporting period. Remeasurement adjustments resulting from this process are charged or credited to other comprehensive income (loss). Foreign exchange gains and losses for assets and liabilities of the Company’s non-U.S. subsidiaries for which the functional currency is the U.S. dollar are recorded in miscellaneous income (expense) in the Company’s condensed consolidated statements of operations. Inventory–Inventory is recorded at the lower of cost (first-in, first-out) or market value. Additionally, the Company evaluates its inventory in terms of excess and obsolete exposures. 5 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Governmental Subsidies–Subsidies received from governments in the form of grants are recorded within other income and expenses in the statement of operations. Grants awarded for the purpose of matching specified expenditures are not recognized until a definitive agreement has been signed by both parties; thereafter income is recognized to the extent that the related expenses have been incurred. Stock-Based Compensation–The Company measures the fair value of all stock-based awards to employees, including stock options, on the grant date and records the fair value of these awards, net of estimated forfeitures, to compensation expense over the service period. The fair value of awards to consultants is measured on the dates on which performance of services is completed, with interim valuations recorded at balance sheet dates while performance is in progress. The fair value of options is estimated using the Black-Scholes valuation model, and of restricted stock is based on the Company’s closing share price on the measurement date. Change in Fair Value of Derivatives–The Company recognizes its warrants with certain anti-dilution protection, the SeriesA convertible preference shares of its Malaysian subsidiary, and the conversion element of its convertible promissory notes and of the SeriesB convertible preference shares of its Malaysian subsidiary as derivative liabilities. Such liabilities are valued when the financial instruments are initially issued or the derivative first requires recognition and are also revalued at each reporting date, with the change in their respective fair values being recorded as a gain or loss on revaluation within other income and expenses in the statement of operations. The Company determines the fair value of all of its derivative liabilities using a Monte Carlo Simulation approach, with key input variables provided by management. Warranty Reserve–The Company’s standard warranty agreement is one year from shipment of certain products. The Company accrues for anticipated warranty costs upon shipment of these products. The Company’s warranty reserve is based on management’s judgment regarding anticipated rates of warranty claims and associated repair costs, and is updated quarterly. Net Income (Loss) Per Share–Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted income (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus common share equivalents from conversion of dilutive stock options, warrants, and restricted stock using the treasury method, and convertible securities using the as-converted method, except when antidilutive. In the event of a net loss, the effects of all potentially dilutive shares are excluded from the diluted net loss per share calculation as their inclusion would be antidilutive. Reclassification–Certain reclassifications have been made to prior periods’ data to conform to the current presentation. These reclassifications had no effect on reported net losses. Recent Accounting Pronouncements In May2011, the FASB issued ASU2011-04, “Fair Value Measurement (Topic820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU2011-04”). ASU2011-04 results in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. The Company adopted this guidance effective January1, 2012, and its adoption did not have a material impact on the Company’s consolidated financial condition or results of operations. NOTE 3.Inventories Inventories, net of provisions for potentially excess, obsolete or impaired goods, consisted of the following at September30, 2012, and December31, 2011: September30,2012 December31,2011 Raw materials $ $ Work in process Finished goods Inventories, net $ $ 6 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) NOTE 4.Long Term Obligations On December7, 2010, the Company entered a $2,000,000 Loan and Security Agreement (“LSA”) with Oxford Finance Corporation (“Oxford”). Borrowings under this term loan were at an interest rate of approximately 13%, and for the first six months, interest only was repayable, after which the balance of principal and interest were repayable in equal monthly installments over a thirty month period. The Company granted Oxford a first priority security interest in substantially all of its assets, excluding its intellectual property. The Company issued a total of 95,368 warrants to Oxford in connection with the LSA. These warrants have a term of five years, and an exercise price of $1.468. Utilizing the Black-Scholes valuation model and assumptions of the fair value of common stock of $1.41, an expected term of four years, estimated volatility of 43.96%, a zero dividend rate and a risk-free interest rate of 1.305%, the Company determined the total allocated fair value of the warrants to be $46,230. Further, the Company incurred initial costs of $157,240 to obtain the LSA, which contained a provision providing for a termination fee of $95,000. The total financing costs of $298,470 were amortized as a non-cash interest expense over the period of the loan using the effective interest method. The loan was repaid in full on May27, 2011. At this date, the unamortized financing costs of $222,275 plus additional costs of $83,585 arising from early termination were expensed as interest. On May27, 2011, the Company sold convertible promissory notes in the aggregate principal amount of $15,275,000, convertible into an aggregate of approximately 2,679,824 shares of SeriesA-2 Convertible Preferred Stock at a price of $5.70 per share, with each share being convertible into ten shares of common stock. The convertible promissory notes were sold along with convertible preferred stock and warrants for aggregate gross proceeds of $30,550,000, which after deducting issuance costs of $2,524,963 left net proceeds of $28,025,037. Interest on the convertible promissory notes accrues at a rate of 5% per annum, and may either be paid on the last day of each fiscal quarter, or added to the principal amount of the notes, at the Company’s option. Using the relative fair value of the securities issued, the Company initially allocated the gross proceeds of $30,550,000 to the convertible promissory notes ($10,072,592), the SeriesA-1 convertible preferred stock ($10,724,991 - see Note6) and the warrants ($9,752,417 - see Note8). However, until September30, 2011, the convertible promissory notes contained a feature that adjusted the number of shares issuable to investors in the event the Company requested conversion of the convertible promissory notes in certain circumstances. They also contain features affording the holder additional shares in the event of certain organic changes to the Company. Because these features result in the embedded conversion element not being considered indexed to the Company’s equity, the Company recognizes the conversion element of the convertible promissory notes as a derivative liability at its fair value. A liability of $11,495,163 was thus recognized on the date of issuance, and this is marked to its fair value through income in all subsequent periods (see Note9). Because the fair value of the conversion element exceeded the net proceeds initially allocated to the convertible promissory notes, the Company recognized a loss of $2,255,074 at the date the convertible promissory notes were issued. The loss is reflected as additional interest expense. The debt discount related to the debt element of the convertible promissory notes of $14,442,497 is being amortized as non-cash interest expense using the effective yield method over the 3.5year contractual term of the convertible promissory notes. The $832,502 in issuance costs allocated to the convertible promissory notes was recorded as a deferred financing cost, which is also being amortized as a non-cash interest expense using the effective yield method over the 3.5year contractual term of the promissory notes. On September30, 2011, the Company and the note holders modified the convertible promissory notes to eliminate the feature that adjusted the number of shares issuable to investors in the event the Company requested conversion of the convertible promissory notes in certain circumstances. The Company values the derivative liability for the conversion element of the convertible promissory notes using a Monte Carlo Simulation approach, using critical assumptions provided by management reflecting conditions at the valuation dates. The fair value of this derivative liability at May27, 2011, included assumptions of the fair value of common stock of $0.68, estimated volatility of 64.31%, a risk-free interest rate of 0.21%, a zero dividend rate and a contractual term of 3.50 years, and was estimated to be $11,495,163. 7 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) The fair value of this derivative liability at September30, 2011, with the feature that adjusted the number of shares issuable to investors in the event the Company requested conversion of the convertible promissory notes in certain circumstances still in effect, included assumptions of the fair value of common stock of $0.30, estimated volatility ranging from 71.79% to 81.20%, a risk-free interest rate ranging from 0.06% to 0.22%, a zero dividend rate and a contractual term of 3.16 years, and was estimated to be $5,583,011. The net decrease in the fair value of this derivative liability of $5,912,152 during the period from May27, 2011, to September30, 2011, was recorded as a revaluation gain (see Note9). The fair value of this derivative liability at September30, 2011, without the feature that adjusted the number of shares issuable to investors in the event the Company requested conversion of the convertible promissory notes in certain circumstances, included assumptions of the fair value of common stock of $0.30, estimated volatility ranging of 71.79%, a risk-free interest rate of 0.22%, a zero dividend rate and a contractual term of 3.16 years, and was estimated to be $5,009,088. The reduction in the fair value of the derivative liability arising from the modification in the terms of the convertible promissory notes of $573,923 was recognized as an increase in Stockholders’ Equity (see Note9). The fair value of this derivative liability at December31, 2011, included assumptions of the fair value of common stock of $0.16, estimated volatility of 82.82%, a risk-free interest rate of 0.18%, a zero dividend rate and a contractual term of 2.91 years, and was estimated to be $1,931,295. The fair value of this derivative liability at September30, 2012, included assumptions of the fair value of common stock of $0.08, estimated volatility of 126.57%, a risk-free interest rate of 0.16%, a zero dividend rate and a contractual term of 2.16 years, and was estimated to be $458,310. The net decrease in the fair value of this derivative liability of $1,472,985 during the nine months ended September30, 2012, was recorded as a revaluation gain (see Note9). The balance of the convertible promissory notes comprises the following at September30, 2012, and December31, 2011: September30,2012 December31,2011 Convertible Promissory Notes Payable: Face value $ $ Interest added to principal Stated value Debt discount – conversion element, net of accumulated amortization of $831,999 and $113,081 respectively Notes payable, net of debt discount $ $ The Company leased equipment under a capital lease on which the final installment was paid in August2011 and has no future obligations under capital leases as of September30, 2012. NOTE 5.Convertible Preference Shares of Subsidiary In 2008, the Company’s Malaysian subsidiary, WGBM, issued SeriesA convertible preference shares (“CPS”) to Malaysian Technology Development Corporation Sdn. Bhd. (“MTDC”), a venture capital and development firm in Malaysia, in a private placement under a Share Subscription and Shareholders’ Agreement dated May8, 2008, at the U.S. dollar equivalent of $2.25 per share. In 2009 and 2010, WGBM issued SeriesB CPS to Expedient Equity Ventures Sdn. Bhd. (“EEV”) and Prima Mahawangsa Sdn. Bhd. (“PMSB”), both venture capital and development firms in Malaysia, in a private placement under a Share Subscription Agreement dated April3, 2009, (“SeriesB SSA”) at the U.S. dollar equivalent of $2.25 per share. In 2009, WGBM issued SeriesB CPS to Kumpulan Modal Perdana Sdn. Bhd. (“KMP”), a venture capital and development firm in Malaysia, in a private placement under a Share Subscription Agreement dated July1, 2009, at the U.S. dollar equivalent of $2.25 per share. In 2010, both EEV and KMP exercised their option (see Paragraph (b) below) to sell to the Company their holdings of 222,222 and 188,057 SeriesB CPS, respectively, in exchange for shares of the Company’s common stock. 8 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) These transactions, along with the issuance of Series C CPS in 2011 (see below), are summarized as follows: Class Number Initial Issuance Gross Issuance Exchange NetCash Dateif CPS ofCPS ofCPS Investor Date Proceeds (Costs) Gain(loss) Proceeds Exchanged Outstanding SeriesA MTDC 07/18/2008 $ $ ) $ — $ — SeriesA MTDC 11/27/2008 ) — — SeriesB EEV 06/08/2009 ) ) 08/17/2010 — SeriesB EEV 03/09/2010 ) ) 08/17/2010 — SeriesB PMSB 09/23/2009 ) — — SeriesB PMSB 05/13/2010 ) — — SeriesB KMP 09/18/2009 ) — 09/29/2010 — Subtotal ) ) SeriesC MTDC 03/10/2011 ) — $ $ ) $ $ Under the terms of a Deed of Adherence dated April3, 2009 (and under the SeriesC SSA, as defined below), certain rights of the holders of the SeriesA CPS were modified. In addition, under the terms of the SeriesB SSA, the use of funds raised through the issuance of both SeriesA and SeriesB CPS was restricted, requiring at least 60% of the total to be utilized for the Company’s operations in Malaysia. Following these modifications, the rights of the holders of SeriesA andB CPS included, but were not limited to, the right: (a) to put to the Company their CPS (or ordinary shares in WGBM received on conversion of those CPS under paragraph (c) below) at any time during the year 2011 that the share price of the Company’s common stock is below $2.25 in order to redeem for cash (or, at the holder’s option, shares of Company common stock of equivalent value) the amount originally invested in USD plus a premium of 8%, compounded annually, with yearly rests (each year’s accrued interest would be forfeited in the event of redemption prior to the anniversary of the initial investment) (the “Redemption Option,” since amended for SeriesA and expired for SeriesB, see below); (b) to cause the Company to exchange their CPS for common stock of the Company at an exchange rate of US$2.25 per share of common stock, provided, in the case of SeriesB CPS, that commencing on August1, 2010, if during the 10-day trading period immediately prior to the holder’s exercise notice the average closing price of the Company’s common stock is less than US$2.647, then the holder may exchange CPS at an exchange rate equal to 85% of such 10-day average closing price. This option expires on May8, 2013, for MTDC’s SeriesA CPS, on April3, 2014, for EEV’s and PMSB’s SeriesB CPS and on July1, 2014, for KMP’s SeriesB CPS (the “Conversion Option,” since exercised by EEV and KMP); (c) to convert their CPS into ordinary shares of the subsidiary, WGBM, at any time, at a conversion rate of three ordinary shares per $100 invested in CPS; (d) to cause the subsidiary, WGBM, to redeem the CPS in whole or in part at any time after December31, 2011, for the principal paid plus a premium of 20% per annum, not compounding, from funds legally available for distribution (i.e. retained earnings; there is presently an accumulated deficit in WGBM in excess of $2million); (e) of first offer on any transfers or new issuance of subsidiary shares; and (f) for each of SeriesA and SeriesB CPS, to appoint one of the seven directors of the subsidiary (see below also). Since the Conversion Option affords holders of SeriesB CPS the right to receive a variable number of shares of the Company’s common stock, this feature is not indexed to the Company’s equity and is therefore accounted for as a derivative liability, with the estimated fair value being calculated at each reporting date using a Monte Carlo Simulation approach, using key input variables provided by management, with changes in fair value recorded as gains or losses on revaluation in non-operating income (expense). 9 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Fair values at September30, 2012 and 2011, were estimated to be $1,334,545 and $82,861, respectively, using a closing stock price of $0.08 and $0.30, respectively, and based on the following assumptions: September30,2012 September30,2011 Risk-free interest rate 0.18% 0.02% Expected remaining term 1.21Years 0.20Years Expected volatility 119.55% 82.23% Dividend yield 0% 0% The net increase in the fair value of this derivative liability of $89,444 during the nine months ended September30, 2012, was recorded as a revaluation loss, and the net decrease in the fair value of this derivative liability of $111,227 during the nine months ended September30, 2011, was recorded as a revaluation gain (see Note9). On December31, 2011, the SeriesB CPS Redemption Option lapsed. The SeriesB CPS recorded in temporary equity was transferred to permanent equity and the value of the derivative liability for the conversion element, now the only substantive right available to PMSB, increased significantly as a result. Based on the average closing price of the Company’s common stock of $0.072 in the 10-day trading period immediately prior to September30, 2012, PMSB could have converted their Series B CPS into 16,339,869 shares of such stock had they exercised the Conversion Option on that date. On December9, 2011, the terms of the SeriesA CPS were amended by a Letter Agreement with MTDC (the “MTDCLA”) to extend the period during which MTDC could exercise the Redemption Option from December31, 2011 to April3, 2014. In addition, the holder’s option to elect to receive shares of Company common stock of equivalent value (see above) was amended to give the Company the option, upon the exercise of the Redemption Option, to pay in shares of its common stock at an Applicable Stock Price (“ASP”), calculated as 85% of the average closing price of that stock during the 10-day trading period immediately prior to MTDC’s exercise notice. Further, the ASP is subject to a ceiling of $1.55 and a floor of $0.10. The amendment that allows the Company to settle the Redemption Option in a variable number of shares causes the Redemption Option to no longer be considered indexed to the Company’s equity. As a result, the Company recognized the Redemption Option as an embedded derivative requiring bifurcation effective December9, 2011. The host instrument (the SeriesA CPS absent the Redemption Option) is not redeemable and therefore should be classified as part of permanent equity. Accordingly, this modification to the SeriesA CPS resulted in (1)the recognition of a derivative liability of $2,198,828, (2)the elimination of temporary equity of $2,519,424, and (3)an increase in permanent equity of $320,596. As the fair value of the amended SeriesA CPS was $320,390 less than the carrying amount of the accreted SeriesA CPS prior to the amendment, $320,390 of the amount transferred to permanent equity was treated as reversal of prior accretion of the SeriesA CPS. On September30, 2012, the Company revalued the derivative liability for SeriesA CPS utilizing a Monte Carlo Simulation and assumptions of the fair value of common stock of $0.08, estimated volatilities of 120.84% to 125.60%, risk-free interest rates of 0.16% to 0.18%, a zero dividend rate and expected remaining terms of 0.80 to 1.16 years; the total fair value was estimated to be $1,563,664. The net decrease in the fair value of this derivative liability of $572,051 during the nine months ended September30, 2012, was recorded as a revaluation gain (see Note9). On September30, 2012, the cash value of the Redemption Option was $2,620,201. Since 85% of the average closing price of the Company’s common stock of $0.072 in the 10-day trading period immediately prior to September30, 2012, was less than the ASP floor of $0.10, the Company could have settled this liability by issuing 26,202,010 shares of its common stock if MTDC had exercised the Conversion Option on that date. On March10, 2011, WGBM issued 3,233,734 SeriesC CPS to MTDC in a private placement at the U.S. dollar equivalent of $1.5462 per share, representing the first subscription under a Share Subscription Agreement dated December14, 2010, (“SeriesC SSA”) to sell 3,233,734 SeriesC CPS at an initial closing and, should MTDC so elect within 36 months of the initial closing, to sell 1,077,911 shares of SeriesC CPS at a subsequent closing at the U.S. dollar equivalent of US$2.3193 per share (see Note 8). MTDC may also elect to convert their SeriesC CPS into ordinary shares of the subsidiary, WGBM, at any time, at a conversion rate of one ordinary share per 100 CPS. MTDC may appoint one of the seven directors of the subsidiary (in addition to the director they may appoint as the holder of SeriesA CPS), and an additional independent director may be jointly appointed by MTDC and the Company. Each SeriesC CPS issued at the initial closing can convert into one share of the Company on April3, 2014 (this was 10 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) extended from December20, 2011, by the MTDCLA), and each SeriesC CPS issued at the subsequent closing will convert into one share of the Company on the anniversary of that closing, but the SeriesC may convert at any earlier date following each closing at MTDC’s option. WGBM is authorized to issue 200,000,000 preference shares with a par value of RM0.01. There were 4,977,345 preference shares (including 410,279 SeriesB CPS held by the Company upon exercise by EEV and KMP of their options) issued and outstanding at September30, 2012, and December31, 2011. NOTE 6.Preferred Stock The Company has 10,000,000 shares of preferred stock authorized. Effective May26, 2011, the Company designated 4,500,000 shares as SeriesA-1 Convertible Preferred Stock and 4,500,000 shares as SeriesA-2 Convertible Preferred Stock (together, the “SeriesA Preferred Stock”). Each share of SeriesA Preferred Stock is convertible into ten shares of common stock, subject to an ownership cap whereby conversion may not occur to the extent the holder would own more than 9.985% of the common stock following conversion, and entitles the holder to receive dividends, as, when and if declared by the Company’s Board of Directors, at an annual rate of 5% of the stated value per share of the respective series. Such dividends accrue, compounding quarterly, and accumulate on each share of SeriesA Preferred Stock from the date of issuance, whether or not declared, until November27, 2014, when the right to further dividends ceases. The SeriesA Preferred Stock has no voting rights, and in the event of liquidation ranks senior to common stock. Effective May27, 2011, the Company sold an aggregate of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock with a stated value of $5.20 per share. The Company recorded the allocated valuation of $10,724,991 (see Note4), less allocated issuance costs of $886,422, as SeriesA-1 Convertible Preferred Stock within permanent equity. As of September30, 2012, $1,055,609 of undeclared dividends had been accrued with respect to the outstanding SeriesA-1 Convertible Preferred Stock, of which $201,612 and $597,401 relate to the three and nine months ended September30, 2012, respectively. NOTE 7.Stock Awards The Company has awards outstanding under three plans - the 2003 Incentive Stock Plan (the “2003 Plan”), the 2007 Stock Option Plan (the “2007 Plan”) and the 2008 Stock Incentive Plan (the “2008 Plan”) (collectively, the “Plans”). Under the 2003 Plan and 2007 Plan, incentive stock options, nonqualified stock options, restricted stock and restricted stock units could be granted. Awards vested over varying periods,as specified by the Company’s Board of Directors for each grant, and are exercisable for a maximum period of ten years after date of grant. Both of these plans have been frozen, resulting in no further shares being available for grant. The Company presently issues awards under the 2008 Plan, initially adopted by the Company’s stockholders on June5, 2008, and subsequently amended to authorize the issuance of additional shares of the Company’s common stock. The purpose of the 2008 Plan is to provide an incentive to retain the employment of directors, officers, consultants, advisors and employees of the Company, to attract new personnel whose training, experience and ability are considered valuable, to encourage the sense of proprietorship, and to stimulate the active interest of such persons in the Company’s development and financial success. Under the 2008 Plan, the Company is authorized to issue incentive stock options, non-qualified stock options, restricted stock and restricted stock units, although no more than 50% of the authorized shares may be granted pursuant to awards of restricted stock and restricted stock units. Awards that expire or are canceled generally become available for issuance again under the 2008 Plan. The number of shares of the Company’s common stock available under the 2008 Plan will be subject to adjustment in the event of a stock split, stock dividend or other extraordinary dividend, or other similar change in the Company’s common stock or capital structure. Awards may vest over varying periods, as specified by the Company’s Board of Directors for each grant, and have a maximum term of seven years from the grant date. The 2008 Plan is administered by the Company’s Board of Directors. The Company has issued both options and restricted stock (including restricted stock units) under the Plans. Restricted stock grants afford the recipient the opportunity to receive shares of common stock, subject to certain terms, whereas options give them the right to purchase common stock at a set price. Both the Company’s options and restricted stock issued to employees generally have vesting restrictions that are eliminated over a four-year period, although vesting may be over a shorter period, or may occur on the grant date, depending on the terms of each individual award. 11 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) A summary of stock option and restricted stock transactions in the nine months ended September30, 2012, is as follows: Stock Options Restricted Stock Weighted Weighted Shares Numberof Average Numberof Average Available Options Exercise Shares Grant-Date ForGrant Outstanding Price Outstanding FairValue Balance at January1,2012 $ $ Granted ) $ $ Vested — — $ — ) $ Forfeited ) $ — $ — Canceled ) $ — $ — Balance at September30,2012 $ $ No options were exercised during the nine months ended September30, 2012. The Company received $104,566 for the 324,740 options exercised during the nine months ended September30, 2011, which had an intrinsic value of $203,399. The aggregate intrinsic value of options outstanding at September30, 2012, was $7,757, all related to options exercisable, based on our common stock closing price of $0.08. Aggregate intrinsic value is the total pretax amount (i.e., the difference between the Company’s stock price and the exercise price) that would have been received by the option holders had all their in-the-money options been exercised. The weighted-average grant date fair value of options awarded in the nine months ended September30, 2012 and 2011, was $0.08 and $0.29, respectively. Fair values were estimated using the following assumptions: NineMonthsEndedSeptember30, Risk-free interest rate 0.71%-1.14% 0.79%-2.24% Expected term 4.75Years 4.75Years Expected volatility 65.02%-98.80% 42.44%-66.83% Dividend yield 0% 0% The amounts expensed for stock-based compensation totaled $99,024 and $140,620 for the three months ended September30, 2012 and 2011, respectively, and $285,483 and $690,263 for the nine months ended September30, 2012 and 2011, respectively. These sums include $120 and $3,740 expensed in the three months ended September30, 2012 and 2011, respectively, and $120 and $130,230 in the nine months ended September30, 2012 and 2011, for restricted stock awards to consultants. At September30, 2012, the total stock-based compensation cost not yet recognized, net of estimated forfeitures, was $583,371. This cost is expected to be recognized over an estimated weighted average amortization period of 2.36 years. No amounts related to stock-based compensation costs have been capitalized. The tax benefit and the resulting effect on cash flows from operating and financing activities related to stock-based compensation costs were not recognized as the Company currently provides a full valuation allowance for all of its deferred taxes. NOTE 8.Warrants The Company has incurred liabilities for the estimated fair value of derivative warrant instruments. The estimated fair value of the derivative warrant instruments has been calculated using a Monte Carlo Simulation approach, with key input variables provided by management, as of each issuance date, with the valuation offset against additional paid in capital, and at each reporting date, with changes in fair value recorded as gains or losses on revaluation in non-operating income (expense). During the nine months ended September30, 2012 and 2011, a decrease in the fair value of the warrant derivative liability of $221,390 and $1,363,703, respectively, was recorded as a revaluation gain (see Note9). 12 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Fair values at September30, 2012 and 2011, were estimated to be $433,829 (with the fair value per warrant shareranging from $0.001 to $0.072) and $561,456 (with the fair value per warrant shareranging from $0.03 to $0.09), respectively, using a closing stock price of $0.08 and $0.30, respectively, and based on the following assumptions: September30,2012 September30,2011 Risk-free interest rate 0.15%-0.22% 0.19%-0.39% Expected remaining term 0.64-1.79Years 1.50-2.59Years Expected volatility 106.78%-122.48% 72.46%-78.69% Dividend yield 0% 0% In connection with the fundraising on May27, 2011, members of management, with warrants to purchase a total of 1,051,074 shares with an estimated fair value of $315,803 following anti-dilution adjustments as of that date, waived their right to any future anti-dilution adjustments, so this estimated fair value was transferred to stockholders’ equity. A summary of outstanding common stock warrants as of September30, 2012, is as follows: SecuritiesIntoWhich TotalWarrants WarrantsSubject Exercise Expiration WarrantsareConvertible Outstanding toAnti-Dilution Price Date Common stock — May2016 Common stock JuneandAugust2014 Common stock December2014andJanuary2015 Common stock May2013 Common stock — December2015 Common stock — July2015 Common stock — July2015 Common stock — December2014and November2015 Subtotal SeriesCCPS — March2014 Total The warrants expiring in May2016 were issued in conjunction with the May2011 Private Placement, and were recorded at an allocated valuation of $9,752,417 (see Note4), less allocated issuance costs of $806,039, at the time of issuance utilizing the Black-Scholes valuation model and assumptions of the fair value of common stock of $0.68, an exercise price of $0.62, estimated volatility of 89.58%, a risk free interest rate of 1.03%, a zero dividend rate and an expected term of 3.50 years. These warrants include the right to receive consideration for the unexercised portion of the warrant, based on a Black-Scholes model set forth in the warrants, in the event of certain substantial changes in ownership or trading status of the Company. This contingent embedded derivative will be accounted for only if such an event should occur. The warrants expiring in June and August2014 were originally issued in June and August2009 with an exercise price of $2.00 and entitled the holders thereof to purchase an aggregate of 1,750,185 shares. As a result of anti-dilution adjustments with respect to such warrants pursuant to their terms, such warrants, as of September30, 2012, had an exercise price of $0.78 and entitled the holders thereof to purchase an aggregate of 4,487,656 shares. In connection with the May2011 Private Placement, members of management with warrants to purchase a total of 769,231 shares (after giving effect to prior anti-dilution adjustments) waived their right to further anti-dilution adjustments. The warrants expiring in December2014 and January2015 were originally issued in December2009 and January2010 with an exercise price of $2.50 and entitled the holders thereof to purchase an aggregate of 966,247 shares. As a result of anti-dilution adjustments with respect to such warrants pursuant to their terms, such warrants, as of September30, 2012, had an exercise price of $0.84 and entitled the holders thereof to purchase an aggregate of 2,875,736 shares. In connection with the May2011 Private Placement, members of management with warrants to purchase a total of 101,686 shares (after giving effect to prior anti-dilution adjustments) waived their right to further anti-dilution adjustments. 13 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) The warrants expiring in May2013 were originally issued in May2008 with an exercise price of $3.00 and entitled the holders thereof to purchase an aggregate of 634,220 shares. As a result of weighted-average anti-dilution adjustments with respect to such warrants pursuant to their terms, such warrants, as of September30, 2012, had an exercise price of $0.84 and entitled the holders thereof to purchase an aggregate of 2,265,071 shares. In connection with the May2011 Private Placement, members of management with warrants to purchase a total of 180,157 shares (after giving effect to prior anti-dilution adjustments) waived their right to further anti-dilution adjustments. The 95,368 warrants expiring in December2015 were issued in December2010 in conjunction with obtaining a term loan (see Note4). The SeriesC SSA (see Note5) grants the holders of the SeriesC CPS the right to subscribe for a further 1,077,911 CPS at a price of $2.3193. Since these SeriesC CPS would convert into common stock of the Company within one year of the subscription date, this right is, for accounting purposes, equivalent to a warrant to purchase the Company’s common stock. NOTE 9.Fair Value of Financial Instruments Fair value measurements are determined under a three-level hierarchy for fair value measurements that prioritizes the inputs to valuation techniques used to measure fair value, distinguishing between market participant assumptions developed based on market data obtained from sources independent of the reporting entity (“observable inputs”) and the reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (“unobservable inputs”). Fair value is the price that would be received to sell an asset or would be paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company primarily uses prices and other relevant information generated by market transactions involving identical or comparable assets (“market approach”). The Company also considers the impact of a significant decrease in volume and level of activity for an asset or liability when compared with normal activity to identify transactions that are not orderly. The highest priority is given to unadjusted quoted prices in active markets for identical assets (Level1 measurements) and the lowest priority to unobservable inputs (Level3 measurements). Securities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The three hierarchy levels are defined as follows: Level1–Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; Level2–Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; Level3–Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. Credit risk adjustments are applied to reflect the Company’s own credit risk when valuing all liabilities measured at fair value. 14 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) The following tables present the Company’s assets and liabilities that are measured at fair value on a recurring basis at September30, 2012 and December31, 2011: Level1 Level2 Level3 Total September30, 2012 Financial Assets: Cash and cash equivalents $ $
